UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

In Re: Deanna R. Andrews Case No.:
Chapter: Chapter 13
Judge:
Trustee:

 

AFFIDAVIT REGARDING CHANGE IN CIRCUMSTANCES

 

I, Deanna R. Andrews, being duly sworn on oath, state as follows:

1. I previously filed bankruptcy case 14-21468 under Chapter 13 on February 17,
2014.

2. My previous case was involuntarily dismissed on December 2, 2019

3. My prior case was dismissed for failing to make the necessary Plan payments in
the maximum time allowable.

4. In my prior case, I fell behind in my payments and I was unable to increase my
Plan payments to pay my Plan in the maximum time allowable.

5. In my current case, I have been assigned a new driving route. The new route pays
more and I am now better able to afford the Plan payments to allow me to
complete the Plan in time.

6. Iconsent to a payroll order in our current case to ensure our plan is successful.
7. I propose my Chapter 13 plan in good faith.

Dated this Tuesday, February 11, 2020. L ( | |
By: | Dhnwrcg We. &

‘ Deanna R. Andrews
Debtor

. . QUtlenleniny,
Subscribed and sworn before me this

  
   

samme
” we

Notary Pubic

State of Wisconsin nt & =

My commission is permanent S Fy in Up LiG “
%, Ose. oe :

Rec. No: «c_recordno»
WD - MOT - Affidavit RE CIC

Case 20-21089-gmh Doci3 Filed 02/14/20 Pageiofi1
